     Case 3:21-cv-00967-MMA-AGS Document 6 Filed 07/29/21 PageID.39 Page 1 of 13



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    AMA B. BERNARD,                                   Case No. 21cv967-MMA-AGS
      Booking #21104941,
12
                                       Plaintiff,       ORDER GRANTING MOTION TO
13                                                      PROCEED IN FORMA PAUPERIS;
                         vs.
14
      CITY OF SAN DIEGO, Bd. of                         [Doc. No. 2]
15    Supervisors; WILLIAM GORE, San
      Diego County Sheriff’s Dept.; SHERIFF             DISMISSING COMPLAINT FOR
16
      DEPUTY MORA; JAMES TEH, North                     FAILING TO STATE A CLAIM AND
17    County Prosecutor,                                AS FRIVOLOUS PURSUANT TO
                                                        28 U.S.C. § 1915(e)(2) AND
18                                  Defendants.         28 U.S.C. § 1915A(b)
19
20
21
22         Plaintiff Ama B. Bernard, while detained at the San Diego Central Jail (“SDCJ”),
23   and proceeding pro se, has filed a civil rights Complaint pursuant to 42 U.S.C. § 1983.
24   See Doc. No. 1 (“Compl.”). Plaintiff seeks the dismissal of San Diego Criminal Case No.
25   CN404627 and monetary damages against the City of San Diego, the San Diego County
26   Sheriff, a Sheriff’s Department Deputy, and a San Diego County Deputy District
27   Attorney based on claims that they have selectively prosecuted, falsely imprisoned, and
28   have subjected him to unsafe conditions and excessive force at the SDCJ. Id. at 2‒5.
                                                    1
                                                                           3:21-cv-00967-MMA-AGS
     Case 3:21-cv-00967-MMA-AGS Document 6 Filed 07/29/21 PageID.40 Page 2 of 13



 1          Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) when
 2   he filed his Complaint; instead, he filed a Motion to Proceed In Forma Pauperis (“IFP”)
 3   pursuant to 28 U.S.C. § 1915(a). See Doc. No. 2.
 4   I.     Motion to Proceed IFP
 5          All parties instituting any civil action, suit or proceeding in a district court of the
 6   United States, except an application for writ of habeas corpus, must pay a filing fee of
 7   $402. 1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 8   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 9   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
10   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is granted leave to
11   proceed IFP remains obligated to pay the entire fee in “increments” or “installments,”
12   Bruce v. Samuels, 577 U.S. 82, 84 (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th
13   Cir. 2015), and regardless of whether his action is ultimately dismissed. See 28 U.S.C.
14   § 1915(b)(1), (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
15          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
16   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
17   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
18   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
19   trust account statement, the Court assesses an initial payment of 20% of (a) the average
20   monthly deposits in the account for the past six months, or (b) the average monthly
21   balance in the account for the past six months, whichever is greater, unless the prisoner
22   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution
23   having custody of the prisoner then collects subsequent payments, assessed at 20% of the
24   preceding month’s income, in any month in which his account exceeds $10, and forwards
25
26
     1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $52. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     Dec. 1, 2020)). The additional $52 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                             2
                                                                                          3:21-cv-00967-MMA-AGS
     Case 3:21-cv-00967-MMA-AGS Document 6 Filed 07/29/21 PageID.41 Page 3 of 13



 1   those payments to the Court until the entire filing fee is paid. See 28 U.S.C.
 2   § 1915(b)(2); Bruce, 577 U.S. at 84.
 3         In support of his IFP Motion, Plaintiff has submitted a copy of his San Diego
 4   Sheriff’s Department Inmate Account Activity dated December 20, 2020 through May
 5   13, 2021. See Doc. No. 2 at 6; 28 U.S.C. § 1915(a)(2); CivLR 3.2; Andrews, 398 F.3d at
 6   1119. This statement and an accompanying Prison Certificate completed by a SDCJ
 7   deputy show Plaintiff has carried an average monthly balance of $77.50 and had a total of
 8   $50 deposited to his account over this 6-month period. Plaintiff also had an $85.22
 9   available trust account balance on his books at the time of filing. See Doc. No. 2 at 5, 6.
10         Based on this accounting, the Court GRANTS Plaintiff’s Motion to Proceed IFP
11   (Doc. No. 2) and assesses an initial partial filing fee of $15.50 pursuant to 28 U.S.C.
12   § 1915(b)(1). However, this initial fee need be collected only if sufficient funds are
13   available in Plaintiff’s trust account at the time this Order is executed. See 28 U.S.C.
14   § 1915(b)(4) (providing that “[i]n no event shall a prisoner be prohibited from bringing a
15   civil action or appealing a civil action or criminal judgment for the reason that the
16   prisoner has no assets and no means by which to pay the initial partial filing fee.”);
17   Bruce, 577 U.S. at 86; Taylor, 281 F.3d at 850 (finding that 28 U.S.C. § 1915(b)(4) acts
18   as a “safety-valve” preventing dismissal of a prisoner’s IFP case based solely on a
19   “failure to pay . . . due to the lack of funds available to him when payment is ordered.”).
20   The remaining balance of the $350 total fee owed in this case must be collected by the
21   San Diego County Sheriff’s Department, or any agency having subsequent custody of
22   Plaintiff, and forwarded to the Clerk of the Court pursuant to the installment payment
23   provisions set forth in 28 U.S.C. § 1915(b)(2).
24   II.   Screening Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
25         A.     Standard of Review
26         Because Plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915(h) and is
27   proceeding IFP, his Complaint also requires a pre-answer screening pursuant to 28 U.S.C.
28   § 1915(e)(2) and § 1915A(b). Under these statutes, the Court must sua sponte dismiss a
                                                   3
                                                                             3:21-cv-00967-MMA-AGS
     Case 3:21-cv-00967-MMA-AGS Document 6 Filed 07/29/21 PageID.42 Page 4 of 13



 1   prisoner’s IFP complaint, or any portion of it, which is frivolous, malicious, fails to state
 2   a claim, or seeks damages from defendants who are immune. See Lopez v. Smith, 203
 3   F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (discussing 28 U.S.C. § 1915(e)(2));
 4   Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C.
 5   § 1915A(b)). “The purpose of [screening] is ‘to ensure that the targets of frivolous or
 6   malicious suits need not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d
 7   903, 920 n.1 (9th Cir. 2014) (citation omitted).
 8         “The standard for determining whether a plaintiff has failed to state a claim upon
 9   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
10   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
11   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
12   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
13   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
14   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter,
15   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
16   556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
17         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
18   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
19   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
20   relief [is] . . . a context-specific task that requires the reviewing court to draw on its
21   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
22   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
23   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
24   (9th Cir. 2009).
25         B.     Factual Allegations
26          Plaintiff challenges both the conditions of his confinement at the SDCJ and the
27   validity of ongoing criminal proceedings in San Diego Superior Court Criminal Case No.
28   CN404627. See Compl., Doc. No. 1 at 1, 3‒5. First, as best the Court can decipher,
                                                    4
                                                                                3:21-cv-00967-MMA-AGS
     Case 3:21-cv-00967-MMA-AGS Document 6 Filed 07/29/21 PageID.43 Page 5 of 13



 1   Plaintiff claims the City, through its Board of Supervisors, San Diego County Sheriff
 2   William Gore, and unidentified SDCJ “Staff” have “compromise[d] safety at the expense
 3   of inmates,” “violat[ed] federal mail regulations” and have “imped[ed] [the] grievance
 4   process” by “passing the buck.” Id. at 3.
 5          Plaintiff further claims Sheriff Deputy Mora “robbed” him of an engagement ring
 6   and used excessive force including a “chokehold” against him on January 28, 2020,
 7   which was “later outlawed by Sheriff Gore.” 2 Id. at 4.
 8          Finally, with respect to his criminal proceedings, Plaintiff claims Defendant Teh, a
 9   “North County Prosecutor,” failed to “charge the said victim in San Diego Superior Court
10   Criminal Case #CN404627” “in an attempt to justify [his] selective prosecution” and to
11   justify Plaintiff’s “false imprisonment.” Id. at 2, 5. As a result, Plaintiff asks this Court
12   to “[d]ismiss Case #CN404627.” Id. at 5.
13          C.       42 U.S.C. § 1983
14          “Section 1983 creates a private right of action against individuals who, acting
15   under color of state law, violate federal constitutional or statutory rights.” Devereaux v.
16   Abbey, 263 F.3d 1070, 1074 (9th Cir. 2001). “To establish § 1983 liability, a plaintiff
17   must show both (1) deprivation of a right secured by the Constitution and laws of the
18   United States, and (2) that the deprivation was committed by a person acting under color
19   of state law.” Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1138 (9th Cir. 2012).
20          D.      City of San Diego
21          As a preliminary matter, the Court finds that to the extent Plaintiff names the City
22   of San Diego, or its Board of Supervisors as a Defendant, see Compl. at 1, 2, he fails to
23   allege a plausible claim for relief. Iqbal, 556 U.S. at 677‒78. While the City of San
24   Diego itself may be considered a “person” and, therefore, a proper defendant under
25
26
27   2
       Plaintiff acknowledges these same January 28, 2020 excessive allegations involving Deputy Mora were
     the subject of his previous civil rights suit, Bernard v. San Diego Sheriff Dept., et al., S. D. Cal. Civil Case
28   No. 3:20-cv-01176-BAS-RBM. See Compl., Doc. No. 1 at 3‒4.
                                                             5
                                                                                            3:21-cv-00967-MMA-AGS
     Case 3:21-cv-00967-MMA-AGS Document 6 Filed 07/29/21 PageID.44 Page 6 of 13



 1   § 1983, see Monell v. Dept. of Social Servs., 436 U.S. 658, 691 (1978); Hammond v.
 2   Cnty. of Madera, 859 F.2d 797, 801 (9th Cir. 1988), Plaintiff fails to allege that the City
 3   or the City’s Board of Supervisors is the governmental entity responsible for managing or
 4   ensuring the safety of persons detained at SDCJ. 3 In fact, SDCJ is managed by the
 5   County, and not the City of San Diego. See, e.g., Streit v. Cty. of Los Angeles, 236 F.3d
 6   552, 565 (9th Cir. 2001) (concluding that under California law, the County may be
 7   subject to liability under 42 U.S.C. § 1983 when it “function[s] as the administrator of the
 8   local jail.”); Est. of Silva v. City of San Diego, No. 3:18-CV-2282-L-MSB, 2020 WL
 9   6946011, at *4 (S.D. Cal. Nov. 25, 2020). Moreover, to the extent Plaintiff intended to
10   assert a claim against the County of San Diego itself, his allegations are also insufficient.
11   A municipal entity may be held liable under § 1983 only if he alleges facts sufficient to
12   plausibly show he was deprived of a constitutional right by individually identified
13   employees who acted pursuant to the municipality’s policy or custom. Mt. Healthy City
14   Sch. Dist. Bd. of Ed. v. Doyle, 429 U.S. 274, 280 (1977); Monell, 436 U.S. at 691;
15   Villegas v. Gilroy Garlic Festival Ass’n, 541 F.3d 950, 964 (9th Cir. 2008). The County
16   of San Diego may not be held vicariously liable under § 1983 simply because
17   unidentified SDCJ employees are alleged to have acted wrongfully. See Board of Cty.
18   Comm’rs. v. Brown, 520 U.S. 397, 403 (1997); Monell, 436 U.S. at 691 (“[A] a
19   municipality cannot be held liable solely because it employs a tortfeasor.”); Jackson v.
20   Barnes, 749 F.3d 755, 762 (9th Cir. 2014). Instead, the municipality may be held liable
21   “when execution of a government’s policy or custom . . . inflicts [a constitutional]
22   injury.” Monell, 436 U.S. at 694; Los Angeles Cty., Cal. v. Humphries, 562 U.S. 29, 36
23   (2010).
24          Thus, as currently pleaded, and with respect to Plaintiff’s claims against the City of
25
26
     3
      “The San Diego County Sheriff’s Department has the legal obligation to care for persons held in
27   County custody. The department operates a system of seven detention facilities throughout San Diego,
     with a combined average daily population of more than 5,000 inmates.” See https://www.sdsheriff.gov/
28   bureaus/detention-services-bureau (last visited July 27, 2021).
                                                          6
                                                                                   3:21-cv-00967-MMA-AGS
     Case 3:21-cv-00967-MMA-AGS Document 6 Filed 07/29/21 PageID.45 Page 7 of 13



 1   San Diego or its Board of Supervisors, the Court finds Plaintiff’s Complaint fails to state
 2   a claim under 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b) because he has failed to
 3   allege any facts which “might plausibly suggest” that the City itself violated his
 4   constitutional rights with respect to any of the conditions of confinement referenced in
 5   his Complaint. See Hernandez v. Cnty. of Tulare, 666 F.3d 631, 637 (9th Cir. 2012)
 6   (applying Iqbal’s pleading standards to Monell claims).
 7         E.     Sheriff Gore and Deputy Sheriff Mora
 8         To the extent Plaintiff seeks to hold San Diego County Sheriff Gore personally
 9   liable for improperly “delegat[ing] responsibility” to underlings with respect to his
10   “health and safety” at the SDCJ, see Compl. at 2, 3, and to the extent Plaintiff seeks to
11   sue Deputy Sheriff Mora for using excessive force against him on January 28, 2020, id. at
12   2, 4, his Complaint also requires sua sponte dismissal pursuant to 28 U.S.C. § 1915(e)(2)
13   and § 1915A(b)(1). Watison, 668 F.3d at 1112; Wilhelm, 680 F.3d at 1121.
14         First, Plaintiff faults Gore for permitting SDCJ “to continue its operation
15   regardless of health & safety hazards.” See Compl. at 3. But he includes no “factual
16   content” to explain what Gore either did or failed to do and fails to describe how Gore’s
17   personal acts or omissions caused Plaintiff any harm. See Iqbal, 556 U.S. at 676 (“[A]
18   plaintiff must plead that each Government-official defendant, through the official’s own
19   actions, has violated the Constitution.”). “Liability under § 1983 must be based on the
20   personal involvement of the defendant.” Barren v. Harrington, 152 F.3d 1193, 1194 (9th
21   Cir. 1998). Plaintiff must allege facts sufficient to show either the direct or personal
22   participation of each official he seeks to sue in the harm he alleges to have suffered, or
23   some sufficient causal connection between each official’s allegedly unconstitutional
24   conduct and his injury. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011); Leer v.
25   Murphy, 844 F.2d 628, 633 (9th Cir. 1988). As pleaded, Plaintiff’s allegations invoking
26   Gore amount only to they type of “unadorned, the defendant-unlawfully-harmed-me
27   accusation,” that fail to state any plausible claim for relief. Iqbal, 556 U.S. at 678.
28         Second, while Plaintiff’s allegations that Deputy Mora employed a chokehold
                                                   7
                                                                               3:21-cv-00967-MMA-AGS
     Case 3:21-cv-00967-MMA-AGS Document 6 Filed 07/29/21 PageID.46 Page 8 of 13



 1   against him on January 28, 2020 while he was “fully restrain[ed]” are more specific, they
 2   nevertheless require sua sponte dismissal because they are duplicative of claims he
 3   admits to have previously brought in Bernard v. San Diego Sheriff Dept., S.D. Cal. Civil
 4   Case No. 3:20-cv-01176-BAS-RBM (“Bernard I”). See Compl. at 4.
 5         A prisoner’s complaint is considered frivolous under 28 U.S.C. § 1915A(b)(1) if it
 6   “merely repeats pending or previously litigated claims.” Cato v. United States, 70 F.3d
 7   1103, 1105 n.2 (9th Cir. 1995) (construing former 28 U.S.C. § 1915(d)) (citations and
 8   internal quotations omitted). In Bernard 1, Plaintiff sought to sue both the San Diego
 9   Sheriff’s Department and Deputy Mora based on claims that Mora used excessive force
10   against him, including a carotid restraint on January 28, 2020. See Bernard I, Civil Case
11   No. 3:20-cv-01176-BAS-RBM, Doc. No. 1 at 3. Judge Bashant determined that while
12   Plaintiff’s allegations against the Sheriff’s Department failed to state a claim, the
13   excessive force claims arising on January 28, 2020 Plaintiff alleged against Deputy Mora
14   were sufficient to state a plausible claim for relief. See id., Doc. No. 3 at 5‒6. After
15   Plaintiff failed to effect service via the U.S. Marshal, refused mail addressed to him by
16   the Court, and failed to show cause as to why his case should not be dismissed, Judge
17   Bashant dismissed Bernard I on January 5, 2021 based on Plaintiff’s failure to prosecute.
18   See id., Doc. Nos. 3‒7; see also Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (a
19   court “‘may take notice of proceedings in other courts, both within and without the
20   federal judicial system, if those proceedings have a direct relation to matters at issue.’”)
21   (citation omitted).
22         Thus, because Plaintiff previously sought to bring identical claims presented in the
23   instant action against the same party in Bernard I, abandoned them, and ultimately had
24   them dismissed in Deputy Mora’s favor based on his failure to prosecute, the Court now
25   dismisses those duplicative claims again alleged against Deputy Mora in this action as
26   frivolous pursuant to 28 U.S.C. § 1915A(b)(1). See Cato, 70 F.3d at 1105 n.2; Wilhelm,
27   680 F.3d at 1121; see also Adams v. Cal. Dep’t of Health Servs., 487 F.3d 684, 688–89
28   (9th Cir. 2007) (“[I]n assessing whether the second action is duplicative of the first, we
                                                   8
                                                                              3:21-cv-00967-MMA-AGS
     Case 3:21-cv-00967-MMA-AGS Document 6 Filed 07/29/21 PageID.47 Page 9 of 13



 1   examine whether the causes of action and relief sought, as well as the parties or privies to
 2   the action, are the same.”), overruled on other grounds by Taylor v. Sturgell, 553 U.S.
 3   880, 904 (2008).
 4         F.     James Teh & Criminal Case #CN404627
 5         Finally, to the extent Plaintiff seeks damages against James Teh, a “North County
 6   Prosecutor” for his selective prosecution in San Diego Superior Court Criminal Case No.
 7   CN404627, and further seeks to have that case dismissed based on Plaintiff’s resulting
 8   term of false imprisonment, his suit may not proceed pursuant to 42 U.S.C. § 1983.
 9         There are two methods for state prisoners to raise complaints related to their
10   imprisonment in federal court. See Muhammad v. Close, 540 U.S. 749, 750 (2004)
11   (“Federal law opens two main avenues to relief on complaints related to
12   imprisonment[.]”) (citing Preiser v. Rodriguez, 411 U.S. 475, 500 (1973)). In general,
13   claims of constitutional violations related to the “circumstances” of a prisoner’s
14   confinement must be brought in a civil rights action under § 1983, see id., while
15   constitutional challenges to the validity or duration of a prisoner’s confinement which
16   seek either “immediate release from prison” or the “shortening of [a state prison] term”
17   must be raised in a petition for federal habeas corpus under 28 U.S.C. § 2254, or through
18   appropriate state relief. Wilkinson v. Dotson, 544 U.S. 74, 78-79 (2005) (citations and
19   internal quotation marks omitted); Nettles v. Grounds, 830 F.3d 922, 927 (9th Cir. 2016)
20   (en banc) (“The Court has long held that habeas is the exclusive vehicle for claims
21   brought by state prisoners that fall within the core of habeas, and such claims may not be
22   brought in a § 1983 action.”) (citing Dotson, 544 U.S. at 81-82).
23         Here, because Plaintiff seeks damages based on claims that he is being falsely
24   imprisoned and selectively prosecuted, his suit is subject to dismissal because he may not
25   pursue such claims in a civil rights action pursuant to 42 U.S.C. § 1983 without first
26   showing his conviction in San Diego Superior Court Case No. CN404627 has already
27   been invalidated. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).
28         In Heck, the Supreme Court held:
                                                  9
                                                                             3:21-cv-00967-MMA-AGS
     Case 3:21-cv-00967-MMA-AGS Document 6 Filed 07/29/21 PageID.48 Page 10 of 13



 1          in order to recover damages for allegedly unconstitutional conviction or
            imprisonment, or for other harm caused by actions whose unlawfulness would
 2
            render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
 3          conviction or sentence has been reversed on direct appeal, expunged by
            executive order, declared invalid by a state tribunal authorized to make such
 4
            determination, or called into question by a federal court’s issuance of a writ
 5          of habeas corpus, 28 U.S.C. § 2254. A claim for damages bearing that
            relationship to a conviction or sentence that has not been so invalidated is not
 6
            cognizable under § 1983.
 7
 8    Id. at 486-87; Washington v. Los Angeles County Sheriff’s Dep’t, 833 F.3d 1048, 1054-55
 9    (9th Cir. 2016).
10          “Suits challenging the validity of the prisoner’s continued incarceration lie within
11    ‘the heart of habeas corpus,’ whereas ‘a § 1983 action is a proper remedy for a state
12    prisoner who is making a constitutional challenge to the conditions of his prison life, but
13    not to the fact or length of his custody.’” Ramirez v. Galaza, 334 F.3d 850, 856 (9th Cir.
14    2003) (emphasis added) (quoting Preiser, 411 U.S. at 498‒99 (holding that a writ of
15    habeas corpus is “explicitly and historically designed” to provide a state prisoner with the
16    “exclusive” means to “attack the validity of his confinement” in federal court)).
17          Because Plaintiff seeks damages related to his criminal trial proceedings, and
18    expressly asks that San Diego Superior Court Criminal Case No. CN404627 be
19    “dismiss[ed],” see Compl. at 5, he may not proceed pursuant to § 1983 unless and until
20    that conviction has been invalidated. Heck, 512 U.S. at 486-87; Ramirez, 334 F.3d at
21    855-56 (“Absent such a showing, ‘[e]ven a prisoner who has fully exhausted available
22    state remedies has no cause of action under § 1983.’”) (quoting Heck, 512 U.S. at 489).
23    A federal district court cannot “dismiss” a state court criminal conviction pursuant to 42
24    U.S.C. § 1983, and an award of damages based on that conviction would necessarily
25    imply its constitutional validity and consequently affect the duration of his confinement.
26    See Heck, 512 U.S. at 487; see also Pattillo v. Lombardo, No. 2:17-CV-01849-JAD-
27    VCF, 2017 WL 3622778, at *4 (D. Nev. Aug. 23, 2017) (“When a prisoner challenges
28    the legality or duration of his custody, raises a constitutional challenge which could
                                                   10
                                                                              3:21-cv-00967-MMA-AGS
     Case 3:21-cv-00967-MMA-AGS Document 6 Filed 07/29/21 PageID.49 Page 11 of 13



 1    entitle him to an earlier release … or seeks damages for purported deficiencies in his state
 2    court criminal case, which effected a conviction or lengthier sentence, his sole federal
 3    remedy is the writ of habeas corpus.”).
 4           Because Plaintiff does not claim to have already invalidated the conviction which
 5    forms the basis of his suit by way of direct appeal, executive order, or through the
 6    issuance of either a state or federal court writ of habeas corpus, Heck, 512 U.S. at 487, his
 7    Complaint must be dismissed sua sponte and in its entirety for failing to state a claim
 8    upon which § 1983 relief can be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and
 9    § 1915A(b). See Phillipi v. Does, No. CIV. 11-2612 DMS RBB, 2011 WL 6400303, at
10    *2 (S.D. Cal. Dec. 20, 2011) (sua sponte dismissing civil rights action pursuant to 28
11    U.S.C. § 1915(e)(2) and § 1915A because “habeas corpus is the exclusive federal remedy
12    whenever the claim for damages depends on a determination that … the sentence
13    currently being served is unconstitutionally long.”) (citing Edwards v. Balisok, 520 U.S.
14    641, 643-44 (1997); Heck, 512 U.S. at 486–87; Preiser, 411 U.S. at 500); Lopez, 203
15    F.3d at 1126-27; Wilhelm, 680 F.3d at 1121.
16           G.    Leave to Amend
17           For the reasons discussed, the Court finds Plaintiff both fails to state any § 1983
18    claim upon which relief can be granted and asserts duplicative claims which are legally
19    frivolous. Therefore, it dismisses Plaintiff’s Complaint sua sponte pursuant to 28 U.S.C.
20    § 1915(e)(2)(B)(ii) and § 1915A(b)(1). See Watison, 668 F.3d at 1112; Wilhelm, 680
21    F.3d at 1121. In light of his pro se status, the Court will also grant Plaintiff leave to
22    amend. See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (“A district court
23    should not dismiss a pro se complaint without leave to amend [pursuant to 28 U.S.C.
24    § 1915(e)(2)(B)(ii)] unless ‘it is absolutely clear that the deficiencies of the complaint
25    could not be cured by amendment.’”) (quoting Akhtar, 698 F.3d at 1212).
26    III.   Conclusion and Order
27           Accordingly, the Court:
28           1)    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
                                                    11
                                                                                3:21-cv-00967-MMA-AGS
     Case 3:21-cv-00967-MMA-AGS Document 6 Filed 07/29/21 PageID.50 Page 12 of 13



 1    (Doc. No. 2).
 2          2)     DIRECTS the Watch Commander of SDCJ, and/or any agency having
 3    subsequent custody, or their designees, to collect from Plaintiff’s trust account the $15.50
 4    initial filing fee assessed, if those funds are available at the time this Order is executed,
 5    and to forward whatever balance remains of the full $350 owed in monthly payments in
 6    an amount equal to twenty percent (20%) of the preceding month’s income to the Clerk
 7    of the Court each time the amount in Newton’s account exceeds $10 pursuant to 28
 8    U.S.C. § 1915(b)(2). ALL PAYMENTS MUST BE CLEARLY IDENTIFIED BY THE
 9    NAME AND NUMBER ASSIGNED TO THIS ACTION.
10          3)     DIRECTS the Clerk of the Court to serve a copy of this Order by U.S. Mail
11    on the Watch Commander, San Diego Central Jail, 1173 Front Street, San Diego,
12    California, 92101.
13          4)     DISMISSES Plaintiff’s Complaint sua sponte and in its entirety based on
14    his failure to state a claim upon which relief may be granted and as frivolous pursuant to
15    28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).
16          5)     GRANTS Plaintiff 45 days leave from the date of this Order in which to file
17    an Amended Complaint which cures the deficiencies of pleading noted. Plaintiff’s
18    Amended Complaint must be complete by itself without reference to his original
19    pleading. Defendants not named and any claim not re-alleged in his Amended Complaint
20    will be considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard
21    Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading
22    supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012)
23    (noting that claims dismissed with leave to amend which are not re-alleged in an
24    amended pleading may be “considered waived if not repled.”).
25
26
27
28    //
                                                    12
                                                                                3:21-cv-00967-MMA-AGS
     Case 3:21-cv-00967-MMA-AGS Document 6 Filed 07/29/21 PageID.51 Page 13 of 13



 1          If Plaintiff fails to file an Amended Complaint within 45 days, the Court will enter
 2    a final Order dismissing this civil pursuant to 28 U.S.C. §§ 1915(e)(2) and § 1915A(b)
 3    and based on his failure to prosecute in compliance with a court order requiring
 4    amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff
 5    does not take advantage of the opportunity to fix his complaint, a district court may
 6    convert the dismissal of the complaint into dismissal of the entire action.”).
 7          IT IS SO ORDERED.
 8    DATE: July 29, 2021
 9                                                HON. MICHAEL M. ANELLO
                                                  United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   13
                                                                              3:21-cv-00967-MMA-AGS
